DETAILED ACTION
1.	This office action is a response to an application filed 03/26/2020 in which claims 1-20 are pending in the application and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-8, 14-16 & 18-20, drawn to a cover, classified in subclass B05B, subgroup 12/32.
Group II. Claims 9-13 & 17, drawn to a cover kit, classified in subclass B05C, subgroup 21/005.
The inventions are distinct, each from the other because of the following reasons:

4.	Inventions II and I are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed for patentability because the combination has additional features which may be the be the inventive concept and the 

5.	If invention I is elected, an election of species is required. This application contains claims directed to the following patentably distinct species of the claimed invention. Applicant must elect only one specie from the group of species listed below.
	I-1, Claims 1-8, drawn to a spray gun cover comprising: 
a body; 
a nozzle opening formed in the body and adapted to permit passage of a nozzle of a spray gun therethrough, the nozzle opening having a first closure, such that when the nozzle of the spray gun is disposed within the nozzle opening, the first closure of the nozzle opening snugly secures the body around the nozzle of the spray gun; and 
a large opening formed in the body and adapted to permit passage of at least a cup or reservoir of the spray gun and a body of the spray gun therethrough such that the cup or reservoir and the body of the spray gun are disposed within the body, the large opening having a second closure, such that when the cup or reservoir and the body of the spray gun are disposed within the body, the elastic material of the large opening cinches the large opening smaller, holding the body on the spray gun in a fashion protective against overspray.
	I-2, Claims 14-16, drawn to a spray gun cover comprising: 
a body formed of flashspun high-density polyethylene fibers; 
 nozzle opening formed in the body and adapted to permit passage of a nozzle of a spray gun therethrough, the nozzle opening having an elastic material disposed therearound, such that when the nozzle of the spray gun is disposed within the nozzle opening, the elastic material of the nozzle opening snugly secures the body around the nozzle of the spray gun; and 
a large opening formed in the body and adapted to permit passage of at least a cup or reservoir of the spray gun and a body of the spray gun therethrough such that the cup or reservoir and the body of the spray gun are disposed within the body, the large opening having an elastic material disposed therearound, such that when the cup or reservoir and the body of the spray gun are disposed within the body, the elastic material of the large opening cinches the large opening smaller, holding the body on the spray gun in a fashion protective against overspray. 
I-3, Claims 18-20, drawn to an air hose cover comprising: 
a generally tubular body dimensioned to allow passage of a fitting of an air hose therethrough; 
a first opening formed in the body and adapted to permit passage of the fitting therethrough; 
a second opening formed in the body and adapted to permit passage of the fitting therethrough; and 
a closure adapted to reduce the size of one of the first opening or the second opening until the air hose cover is generally tightly secured around the air hose at the closure.
If invention II is elected, an election of species is required. This application contains claims directed to the following patentably distinct species of the claimed invention. Applicant must elect only one specie from the group of species listed below.
	II-1, Claims 9-13, drawn to a spray gun and air hose cover kit comprising: 
the spray gun cover as recited in claim 1; and 
an air hose cover comprising: 
a tubular body dimensioned to permit passage of a fitting of an air hose therethrough; 
a first opening at a first end of the tubular body; 
a second opening at a second end of the tubular body; and 
a closure adapted to reduce the size of one of the first opening or the second opening until the air hose cover is generally tightly secured around the air hose at the closure.	
II-2, Claim 17, drawn to a spray gun and air hose cover kit comprising: 
the spray gun cover as recited in claim 13; and 
an air hose cover comprising: 
a tubular body formed of flashspun high-density polyethylene fibers and dimensioned to permit passage of a fitting of an air hose therethrough; 
a first opening at a first end of the tubular body; 
a second opening at a second end of the tubular body; and 


If species I-1 is elected, an election of two sub-species is required. This application contains claims directed to the following patentably distinct sub-species of the claimed invention. Applicant must elect only one sub-specie from each group of sub-species listed below.
First sub-species
I-1A, Claim 4, drawn to the spray gun cover as recited in claim 3, wherein the first closure is disposed completely around the nozzle opening.
I-1B, Claim 5, drawn to the spray gun cover as recited in claim 3, wherein the first closure is disposed only partially around the nozzle opening.
Second sub-species
I-1C, Claim 7, drawn to the spray gun cover as recited in claim 6, wherein the second closure is disposed completely around the large opening.
I-1D, Claim 8, drawn to the spray gun cover as recited in claim 6, wherein the second closure is disposed only partially around the large opening.

If species II-1 is elected, an election of one sub-species is required. This application contains claims directed to the following patentably distinct sub-species of the claimed invention. Applicant must elect only one sub-specie from the group of sub-species listed below.

II-1A, Claim 11, drawn to the spray gun and air hose cover kit as recited in claim 9, wherein the closure extends partially around one of the first opening or the second opening.
II-1B, Claim 12, drawn to the spray gun and air hose cover kit as recited in claim 9, wherein the closure extends entirely around one of the first opening or the second opening.

6.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries);
the inventions are related as combination and subcombination;
these species are not obvious variants of each other based on the current record;
 the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

9.	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

10.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after 

11.	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

12.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 

13.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JETHRO PENCE whose telephone number is (571)270-7423.  The examiner can normally be reached on M-Th  8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717